Appellant was charged by information with a violation of the local option law. He was convicted, and his punishment assessed at a fine of $50 and imprisonment in the county jail for a term of thirty days. A motion was made to quash the affidavit and information. We have examined the grounds of the motion, and find they are not sustained by the record. The affidavit and information are in good form, and properly set out the offense sought to be charged. The statement of facts can not be considered, because not approved by the trial judge. The judgment is affirmed.
Affirmed. *Page 2 
                      MOTION FOR REHEARING.
"Ben Castleman v. The State of Texas. — In the Court of Criminal Appeals, Dallas, Texas.
"Now comes Ben Castleman, appellant, and moves the court to grant him a rehearing in this case, because the court erred in not considering the statement of facts filed in this case, as the same shows that the imperfect statement of facts filed January 1, 1898, was corrected and amended by supplemental statement of facts filed in this court January 21, 1898, by agreement indorsed on said supplement between the county attorney, representing the State in the County Court of Johnson County, and O.T. Plummer, representing appellant. Appellant would show that said agreement was made at the suggestion of Hon Mann Trice, Assistant Attorney-General, representing the State in this courts.
"Wherefore, appellant prays the court to grant him a rehearing in this case, and to consider the statement of facts as amended in determining appellant's guilt or innocence of the offense of which he is charged in this case, and to reverse said case and remand the same for a new trial.
"O.T. PLUMMER, Attorney for Appellant."
                    ON MOTION FOR REHEARING.